Citation Nr: 0909509	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-17 739	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for neck disability with 
radiating pain to the right arm and numbness of the right 
thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from March 1993 to 
April 1996 with three months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that rating decision, in pertinent 
part, the RO denied service connection for neck disability 
with radiating pain to the right arm and numbness of the 
right thumb.  The Veteran resides in Wyoming, but because he 
is a VA employee, the Salt Lake City RO is the agency of 
original jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed a VA Form 9, Appeal to Board of 
Veterans' Appeals, pertaining to the issue of service 
connection for neck disability with radiating pain to the 
right arm and numbness of the right thumb, which was received 
at the RO in April 2008.  On the VA Form 9, the Veteran 
checked a box indicating that he wants a Board hearing at a 
local VA office before a member of the Board.  Adjacent to 
that he wrote "video."  Action should be taken to clarify 
the type of Board hearing the Veteran wants, and appropriate 
arrangements for the hearing should be made.  As the Veteran 
resides in Wyoming, the Board will request that the hearing, 
whether an in-person or videoconference hearing, be scheduled 
at the RO in Cheyenne, Wyoming.  

Accordingly, the case is REMANDED for the following action.  

Clarify whether the Veteran wants and 
in-person travel Board hearing or a 
videoconference hearing and make 
arrangements for the requested hearing 
to take place at the RO in Cheyenne, 
Wyoming.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




